Citation Nr: 1115268	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Appellant had active military service from July 1, 1969 to November 8, 1969.  He also had unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that ration action, the RO denied service connection for a cardiovascular disorder (originally claimed as cardiomyopathy/arrhythmia).  The RO also declined to reopen a previously denied claim for service connection for a right shoulder disorder.  The Appellant appealed the RO's August 2008 rating action to the Board. 

In July 2010, the Appellant testified before the undersigned Veterans Law Judge at a hearing conducted in Washington, DC.  A copy of the hearing transcript is contained in the claims files.  At the hearing, the Appellant submitted private medical records in support of his claims on appeal, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010).  

In the decision below, the Board will deny the Appellant's claim for service connection for a cardiovascular disorder and grant his petition to reopen a previously denied claim for service connection for a right shoulder disorder.  The underlying claim for service connection for a right shoulder disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record 
does not show that the Appellant's cardiovascular disability (originally claimed as cardiomyopathy and arrhythmia) is the result of an injury incurred during a period of INACDUTRA and is not the result of a disease or injury incurred in or aggravated by active military service.

2.  By an August 1976 rating decision, the RO denied the Appellant's claim for service connection for a right shoulder disorder.  The Appellant was notified of the RO's decision that same month, but he did not file a timely Notice of Disagreement.

3.  Since the final August 1976 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder (i.e., a current diagnosis of a right shoulder disorder--right shoulder discomfort that might be related to recurrent inflammation of the tendons).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular disability are not met.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2010).

2.  The August 1976 RO rating decision, wherein the RO denied service connection for a right shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).

3.  Evidence received since the final August 1976 rating decision is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.
Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the claim of entitlement to service connection for a cardiovascular disorder, by an October 2007 pre-adjudication letter, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate this claim.  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited claim.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, preadjudicaiton notice was provided to the Appellant on his claim for service connection for a cardiovascular disorder via the October 2007 letter.  Id. 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via an October 2007 letter, VA informed the Appellant of the Dingess elements.

Regarding the new and material evidence claim on appeal, the Board is granting the Appellant's petition to reopen a previously denied claim for service connection for a right shoulder disorder, and remanding the underlying claim on the merits for additional development.  Hence, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Appellant with the development of the claim of entitlement to service connection for a cardiovascular disorder.  The Appellant's service treatment records from his periods of active military service and Reserve service in the United States Army National Guard, as well as private treatment records have been associated with the claims file.  In addition, in July 2010, the Appellant testified before the undersigned at a hearing conducted in Washington, D. C.  A copy of the hearing transcript is contained in the claims files. 

VA has not provided the Appellant with an examination in conjunction with his claim for service connection for a cardiovascular disorder.  As will be discussed in the analysis below, service connection is only warranted when an individual is disabled by injuries, myocardial infarctions, cardiac arrest, or cerebrovascular accident during a period of INACDUTRA.  There is no evidence of such qualifying events during the Appellant's period of INACDUTRA in October 2003 and no evidence or contention that his heart disability is otherwise related to a period of active military service.  A VA examination is therefore not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for a cardiovascular disorder. 

II.  Merits Analysis 

Cardiac Disorder:  

The Appellant does not contend, and the medical evidence of record does not support, a finding that his current heart disability is related to his period of active military service from July to November 1969.  Rather, he argues that his current heart disability was incurred while on INACDUTRA on October 18, 2003 when he experienced shortness of breath during a physical training run.  ((See Transcript (T.) at page (pg.) 11 and VA Form 21-526,Veteran's Application for Compensation and/or Pension, submitted via the internet in September 2007)).  In the alternative, the Appellant maintains that he had a preexisting heart disability that was aggravated by the physical training test during INACDUTRA on October 18, 2003.  (T. at pg. 14).  

As an initial matter, the Appellant is not a "Veteran" for the purposes of the benefit he seeks, which is based on a period of INACDUTRA.  See Donellan v. Shinseki, 24 Vet. App. 167 (2010) (observing that the determination of "veteran" status is a predicate ruling prior to findings of service connection).  

The law provides that service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"Active military service" is defined by VA law and regulations.  In turn, active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). 

Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident (CVA) which occurred during such training.  Id. 

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, from injury incurred or aggravated while performing INACDUTRA, or from an acute myocardial infarction, cardiac arrest or CVA while performing INACDUTRA.  Id.

Stated alternatively, service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993)(holding under then-applicable law that service connection for a myocardial infarction sustained during a period of INACDUTRA was not appropriate). VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90. 

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

As here pertaining to the Appellant's period of service from July through November 1969, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that because the preponderance of the competent and probative evidence of record does not show that the Appellant was disabled by an injury, myocardial infarction, cardiac arrest, or cerebrovascular accident during a period of INACDUTRA.  

A private hospitalization report, dated in mid-January 2000, reflects that the Appellant had complained of shortness of breath, fatigue and mild heartburn of one month duration during an annual physical examination.  It was noted that the Appellant's mother had a history of coronary artery disease.  A physical evaluation of the Appellant's heart was normal.  An electrocardiogram of the Appellant revealed premature atrial contractions (PACs) with no evidence of ischemia or a past infarction.  The examining physician questioned whether the Appellant might have had some intermittent atrial fibrillation.  He was placed on a Holster monitor.  (See report, dated January 17, 2000, prepared by the Dartmouth-Hitchcock).  

On October 18, 2003, the Appellant presented to a private hospital emergency room with complaints of lightheadness and shortness of breath that came on suddenly during the middle of a physical training run with the Reserves.  He was subsequently found to have paroxysmal atrial fibrillation and was prescribed medication.  An echocardiography examination of the Appellant revealed mildly depressed left ventricular systolic function.  Assessments of cardiomyopathy and atrial fibrillation were entered in late October 2003.  (See reports, dated in October 2003, prepared by the Elliot Hospital and Dartmouth-Hitchcock).   

An Army National Guard Current Annual Statement, prepared in August 2007, reflects that from March 7, 2002 to March 6, 2003, the Appellant had 55 and 22 days of INACDUTRA and ACDUTRA, respectively.  The Appellant credibly testified that after he returned home from a week-long business trip, he had a physical training test that Saturday morning (i.e., October 18, 2003).  (T. at pg. 11).  Thus, the Appellant arrived at his Reserve unit to perform week-end drills.  

Therefore, the evidence must show that he was disabled due to an injury incurred or aggravated during a period of INACDUTRA or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

The competent and probative medical evidence of record reveals that the Appellant did not have an acute myocardial infarction, cardiac arrest, or cerebrovascular accident during INACDUTRA on October 18, 2003.  Thus, the Appellant's physical training test and resulting cardiomyopathy and atrial fibrillation on October 18, 2003 would need to be considered an injury for service connection to be warranted.

A precedent opinion of VA's General Counsel analyzed the meaning of the term "injury" for purposes of active service and cited to previous General Counsel opinions which defined an "injury" as harm from an external trauma, meaning from the application of external force or violence, rather than from a degenerative process.  See VAOPGCPREC 08-2001 (2001); published in 66 Fed. Reg. 33310 (2001).  Medical literature cited by VA's General Counsel states that, "the overwhelming majority of medical specialists appear to believe 'that excessive effort and strain cannot damage a normal heart."  VAOPGCPREC 86-90; published in 56 Fed. Reg. 45712 (1990) (citing 5A Lawyers' Medical Cyclopedia Heart and Blood Vessels §§ 34.25(B), 34.39, 34.40).


As the evidence indicates that the Appellant did not experience a myocardial infarction, cerebral vascular accident, or cardiac arrest during a period of INACDUTRA; his physical fitness run on October 18, 2003 was not an injury and there is no evidence of a relationship between his current heart disability and any period of active service as that term is defined above, service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5107(b); 38 C.F.R. § 3.6(a), 3.303.

Because the preponderance of the evidence is against the claim for service connection for a cardiovascular disorder, the claim will be denied. 

New and Material Evidence Claim - Right Shoulder Disorder

The Appellant seeks to reopen a previously denied claim for service connection for a right shoulder disorder that was last denied by the RO in an unappealed August 1976 rating action.  During a July 2010 hearing, as well as throughout the pendency of the appeal, the Appellant contends that he currently has a right shoulder disorder that had its onset during his period of active duty.  (See T. at pg. 2).  

Having carefully considered the evidence in light of the applicable law, the Board finds that new and material evidence has been submitted, and the petition to reopen the previously denied claim for service connection for a right shoulder disorder will be granted. 

By a final August 1976 rating decision, the RO concluded that despite in-service clinical findings of glenoid bursitis of the right shoulder and right shoulder strain in July and August 1969, respectively, there was no evidence of any chronic right shoulder disorder when the Appellant was examined for separation from active service in October 1969 or thereafter.  The RO concluded that in the absence of any currently diagnosed right shoulder disorder, service connection was not warranted.  The Appellant was notified of this decision by letter from the RO that same month, but he did not appeal.  Thus, the RO's August 1976 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented. 38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for a right shoulder disorder.  The evidence received subsequent to the August 1976 rating action is presumed credible for the purposes of reopening the Appellant's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In October 2007, VA received the Appellant's petition to reopen a previously denied claim for service connection for a right shoulder disorder.  (See VA Form, 21-4138, Statement in Support of Claim, dated and signed by the Appellant in October 2007). 

Evidence added to the record since the RO's final August 1976 rating action, includes private treatment records, dated from January 2000 to August 2010, and service treatment records from the Appellant's subsequent service in the United States Army National Guard.  These records show, in part, that in August 2010, the Appellant was diagnosed with "Right shoulder discomfort which seems to come and go, may be related to recurrent inflammation in the tendons of the right shoulder."  (See August 2010 report, prepared by Dartmouth-Hitchcock).  

Thus, because the newly submitted evidence relates to an unestablished fact necessary to substantiate the claim, namely a diagnosis of a current right shoulder disorder,  it raises a reasonable possibility of substantiating the underlying claim for service connection for a right shoulder disorder.  As the private medical report is considered adequate to meet the requirements to be new and material, the previously denied claim for service connection for a right shoulder disorder is reopened.


ORDER

Service connection for a cardiovascular disorder (originally claimed as cardiomyopathy/arrhythmia) is denied. 

As new and material evidence has been received to reopen a claim for a right shoulder disorder, the appeal to this extent is granted.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development is necessary prior to further appellate review of the claim for service connection for a right shoulder disorder in accordance with the directives below.  

The Appellant maintains that his current right shoulder disorder is etiologically related to right shoulder problems that he experienced in basic training during his period of active military service (i.e., July to November 1969).  (See T. at pg. 2).  

Service treatment records from the Appellant's period of active military service show that upon examination for service entrance in March 1969, his upper extremities were evaluated as "normal."  On a March 1969 Report of Medical History, the Appellant denied having had a painful or "trick" shoulder.  In July and August 1969, he was diagnosed with glenoid bursitis of the right shoulder and right shoulder strain, respectively.  In August 1969, he gave a history of having injured his right shoulder two years previously (i.e., 1967), which is prior to service entrance in July 1969.  An October 1969 service separation examination report reflects that the Appellant's upper extremities were evaluated as "normal."  On an October 1969 Report of Medical History, the Appellant indicated that he had had a painful or "trick" shoulder.  

Service treatment records from the Appellant's subsequent service in the Army National Guard include a December 1985 examination report, reflecting that the Appellant's upper extremities were evaluated as "normal."  On a December 1985 Report of Medical History, the Appellant reported that he had had a painful or "trick" shoulder.  The examining physician noted that the Appellant had been diagnosed with bursitis of the right shoulder in 1969.  

A March 1995 Periodic examination report reflects that the Appellant's upper extremities were evaluated as "normal."  The examining physician noted that the Appellant had had right shoulder discomfort since age 22.  The examiner indicated that the Appellant had questionable bursitis that had occurred during basic training.  At that time, the Appellant indicated that for the previous week, he had experienced a dull ache in his right shoulder that did not interfere with activities.  On an accompanying Report of Medical History, the Appellant checked the box indicating that he had had a painful or "trick" shoulder.  He wrote in that he had had "occ" right shoulder pain with weather.  

An August 1998 Report of Medical History reflects that the Appellant indicated that he had had a painful or "trick" shoulder and arthritis, bursitis or rheumatism. The examining physician indicated that the Appellant had sustained an injury to the right shoulder in 1969 with residual minimal sequellae.  On a September 2003 Report of Medical History, the Appellant indicated that he had had a painful shoulder, as well as arthritis, rheumatism, or bursitis.  On the back of the form, he explained that he had had "bursitis" and a "shoulder injury." 

Post-service private medical evidence, dated from January 2000 to August 2010, reflect that the Appellant was diagnosed with "Right shoulder discomfort which seems to come and go, may be related to recurrent inflammation in the tendons of the right shoulder."  (See August 2010 report, prepared by Dartmouth-Hitchcock).  
A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

A VA medical opinion is necessary to determine the etiology of any currently present right shoulder disorder, to include whether any pre-existing right shoulder disorder was aggravated by the Appellant's period of active military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Appellant for a VA orthopedic examination.  The following considerations will govern the examination:

a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.

b. The examiner should review the Appellant's statements and testimony, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.

c. After reviewing the records, examining the Appellant, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:

(1) On the basis of the clinical record, can it be concluded as medically undebateable that the Appellant's right shoulder disorder preexisted his entry into active military service in July 1969?

(2) If it is found as medically undebateable that a right shoulder did clearly preexist service, can it also be concluded as medically undebateable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; and

(3) If a right shoulder disorder is not found to have so preexisted service, did it have its onset during active military service, or within the initial post-service year?

d. In formulating the foregoing opinions, the VA orthopedic examiner is requested to comment on the following evidence:

(i) A March 1969 service enlistment examination report reflecting that the Appellant's upper extremities were evaluated as "normal;"  
      
(ii) A March 1969 Report of Medical History, wherein the Appellant denied having had a painful or "trick" shoulder;
      
(iii) STRs, dated in July and August 1969, containing clinical findings of glenoid bursitis of the right shoulder and right shoulder strain, respectively;  

(iv) August 1969 service treatment record, wherein the Appellant gave a history of having injured his right shoulder two years previously - prior to active service (1967);

(v) An October 1969 service separation examination report, reflecting that the Appellant's upper extremities were evaluated as "normal;"  

(vi) An October 1969 Report of Medical History, wherein the Appellant reported having had a painful or "trick" shoulder;

(vii) A December 1985 Report of Medical History, showing that the Appellant reported having a painful or "trick" shoulder.  The examining physician noted that the Appellant had been diagnosed with bursitis of the right shoulder in 1969;  

(viii) A March 1995 Periodic examination report reflecting that the Appellant's upper extremities were evaluated as "normal."  The examining physician indicated that the Appellant had questionable bursitis that had occurred during basic training; and 

(viiii) A September 2003 Report of Medical History, wherein the Appellant indicated that he had had a painful shoulder, as well as arthritis, rheumatism, or bursitis.  On the back of the form, he explained that he had had "bursitis" and a "shoulder injury."

2. After completion of the above and any additional development of the evidence that the RO/AMC may deem necessary, the RO/AMC should review the record and adjudicate the claim for service connection for a right shoulder disorder.  If the benefit sought on appeal remains denied, the Appellant should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Appellant in the substantive development for his claim for service connection for a right shoulder disorder. The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Appellant until further notice.  The Board takes this opportunity, however, to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim for service connection for a right shoulder disorder.  His cooperation in VA's efforts to develop the above-cited claim, including reporting for the scheduled VA orthopedic examination, is both critical and appreciated.  The Appellant is also advised that failure to report for the scheduled examination may result in the denial of the claim for service connection for a right shoulder disorder.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


